In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00125-CR



         TREVOR EDWARD HILL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 241st District Court
                Smith County, Texas
            Trial Court No. 241-0661-17




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
        In June 2018, Trevor Edward Hill pled true to several allegations he had violated the terms

of his deferred adjudication community supervision 1 and was sentenced to twenty months’

confinement. No plea agreement was in place.

        Hill’s attorney has filed a brief which states that he has reviewed the record and has found

no genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the trial court

proceedings. Meeting the requirements of Anders v. California, counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex.

Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.]

1978). Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

        On October 16, 2018, counsel mailed Hill copies of the brief and the motion to withdraw.

Counsel informed Hill of his rights to review the record and file a pro se response, and counsel

sent Hill a motion to obtain the appellate record, lacking only Hill’s signature and the date. By

letter dated November 13, 2018, this Court informed Hill that any pro se response was due on or

before December 13, 2018. On January 7, 2019, this Court further informed Hill that the case

would be set for submission on the briefs on January 28, 2019. We received neither a request for


1
 In August 2017, pursuant to a plea arrangement, Hill pled guilty to possession of less than one gram of a Penalty
Group 1 controlled substance. See TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2017). Adjudication was
deferred, and Hill was placed on community supervision.

                                                        2
the appellate record, nor a pro se response from Hill, nor a motion requesting an extension of time

in which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 2




                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            January 28, 2019
Date Decided:              January 29, 2019

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3